Citation Nr: 1711663	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to June 20, 2011 for depression and in excess of 50 percent therefrom.  

2.  Entitlement to special monthly compensation based on the need for the aid and attendance of another person.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to depression.  

4.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) prior to June 20, 2011 on an extraschedular basis.  

5.  Entitlement to TDIU from June 20, 2011 on a schedular basis.  

6.  Entitlement to service connection for a right eye disability as secondary to the service-connected disability of the left eye.  

7.  Entitlement to an initial evaluation in excess of 30 percent for service connected headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965. 

This matter came before the Board of Veterans' Appeals (the Board) on appeal from July 2009, February 2010 and December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  In addition to VA treatment records, Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to special monthly compensation, entitlement to service connection for a right eye disability, entitlement to an increased evaluation for headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to June 20, 2011 the Veteran's depression was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks, but not by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks.  

2.  From June 20, 2011 onward the Veteran's depression is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impairment of short and long term memory and disturbances in motivation and moody, but not by occupational and social impairment with deficiencies in most areas.  

3.  The Veteran's erectile dysfunction did not begin during active service and is not otherwise due to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Prior to June 20, 2011, the criteria for an initial evaluation in excess of 10 percent for depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From June 20, 2011, the criteria for an initial evaluation in excess of 50 percent for depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated October 2013.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including VA records, private treatment records, and Social Security Administration records.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in March 2005, July 2009, February 2013, November 2013 and April 2015.  Those examinations describe the service-connected depression and the Veteran's erectile dysfunction in sufficient detail for the Board to make an informed decision.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenge to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected depression since he was last examined in 2015.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time, alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal decided herein has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating for Depression

The Veteran was granted service connection for depression in a February 2010 rating decision and assigned a 10 percent rating; in August 2013, the Veteran's rating was increased to 50 percent with an effective date of June 20, 2011.  The Veteran filed a notice of disagreement and perfected an appeal as to this issue.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

Depression is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  Under the general formula for rating mental disorders, a 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

Throughout his appeal period, the Veteran received treatment for his depression at the Marion, IL,VA Medical Center (VAMC).  Generally, the treatment reflected that the Veteran had chronic depression and did not indicate any greater severity than that shown at the private evaluations he underwent or the VA rating examinations he was afforded.  

The Veteran was afforded a VA examination in December 2009 for his psychiatric disorder.  At that examination the Veteran reported that he failed out of high school prior to joining the military and worked for a farmer driving a tractor and working as a farmhand.  He reported at the examination that during the military he worked on the 113 changing engines.  He noted that following his military career he married in 1967 and remained married for 15 years; thereafter he divorced and in 1984 met his current partner and they began living together.  The Veteran noted a history of heavy drinking and a temper.  At that examination he noted that he was active with The American Legion and that he went fishing with a few friends.  He stated that he had two or three close friends and stated that when he stopped drinking he lost some of his friends.  He also stated that since his health had declined that he felt he was unable to keep up with things that his friends did.  The Veteran noted at the time of the examination he only had one close friend.  The Veteran noted that he enjoyed mowing the yard and was able to still enjoy going deer hunting but was unable to walk the forest.  He also enjoyed squirrel hunting and gardening.  The Veteran noted that severe headaches were causing him frustration, anxiety and feeling unmotivated to do things.  The Veteran stressed how his headaches caused him to go to bed early 3-4 times a week and also noted that his heart condition caused fatigue.  

Upon examination, the examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depression, finding that severe headaches were causing his frustration and anxiety.  The Veteran was found to be clean, neatly groomed and appropriately dressed, cooperative, friendly and relaxed.  His affect was normal and his mood was anxious but good.  The Veteran did not report hallucinations and did not have any obsessive or ritualistic behavior, panic attacks, homicidal thoughts or any presence of suicidal thoughts.  His remote memory was normal and his recent memory was mildly impaired.  The Veteran was noted to be employed, as he retired in 2004.  The examiner assigned him a GAF score of 75.  

In February 2013 the Veteran was afforded another VA examination for his psychiatric disorder.  At that examination the examiner acknowledged the Veteran's prior diagnoses of mixed anxiety and depression, and diagnosed the Veteran with depressive disorder.  The Veteran reported that he had been in the same relationship for 30 years and that he was not married.  He noted that he had friends that he fished with in the summer and that during the colder months they talked on the phone about three times a week.  He reported that during the winter he would go to the barn and clean his guns.  

Upon examination, the examiner found that the Veteran had occupational and social impairment due to mild and transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Regarding his occupational history, the Veteran noted that he worked as a coal miner for 25 years and thereafter obtained his GED and worked two years as a mechanic for school busses and then two years as a mechanic for heavy construction.  The Veteran noted that he had briefly attended psychiatric outpatient care but that the treatment was mostly for psychotropic medication, symptoms and medical monitoring primarily between 2009 and 2011.  The Veteran noted that he had suicidal ideations several times a week, but said he was afraid it "won't work and I will be worse off and I am chicken to do it."  The Veteran, however, denied homicidal ideations.  The Veteran again related his depression to his constant headaches, noting that he had no initiative to do anything.  He reported that he used to go to coffee shops and talk to "the guys," but that he didn't anymore.  He further noted that he barely had any friends left.  The examiner acknowledged that the Veteran had symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood and suicidal ideation.  

In April 2015 the Veteran was afforded another VA examination for his psychiatric disorder.  At that examination the Veteran noted that his social life had been hampered recently by his increasing health problems.  He noted that he was involved in The American Legion and enjoyed hunting and fishing, but that his capacity for such activities had decreased because of his health problems.  The Veteran noted that he did not receive a diagnosis or treatment of his mental health issues until 2009.  He further reported that he drank heavily for most of his adult life and that he decreased his drinking when he met his current partner.  The examiner found that the Veteran experienced symptoms of depressed mood and anxiety.  The examiner noted that the Veteran was talkative and pleasant to interact with.  He did not appear depressed and he made jokes, he slept well despite still having bad headaches.  

After a thorough review of the claims file and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's depression warrants no more than the current 10 percent evaluation prior to June 20, 2011 and the current 50 percent evaluation thereafter.  

First, prior to June 20, 2011 the evidence shows occupational and social impairment with transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of stress or symptoms controlled by medication.  The Veteran noted that he lived with his current partner and that he still had some interest in activities such as fishing and hunting.  He also noted still spending time with friends.  The Veteran did not exhibit consistent suicidal ideations during this period and was found to be fully oriented and his speech was goal directed.  The Board finds that no more than the current 10 percent rating is warranted for this period.  

A 30 percent evaluation is not for application prior to June 20, 2011.  At no point was there occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The Veteran noted that although he was depressed, he was still able to get along with his partner and friends and participate in some activities he enjoyed such as fishing and hunting.  His symptoms during this period do not more nearly approximate the criteria for a 30 percent or higher rating.

From June 20, 2011, the Veteran is entitled to no more than the current 50 percent evaluation for his psychiatric disability.  First, the evidence, specifically the Veteran's February 2013 and April 2015 examinations, shows occupational and social impairment with reduced reliability and productivity due occupational and social impairment with transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of stress or symptoms controlled by medication.  The Veteran noted that he lived with his partner and that although he enjoyed hunting and fishing his capacity for such activities had decreased due to his health problems.  Furthermore, and of note, is that at his February 2013 VA examination, the Veteran reported experiencing frequent suicidal ideations several times a week.  He noted that although he hadn't acted on such ideations, he felt hopeless about the future and had thoughts about taking his own life.  The Board finds that although the Veteran experienced such suicidal ideations, his depression is adequately represented by the 50 percent criteria.  Other than such notation of frequent suicidal ideations in 2013 the Veteran's occupation and social impairment has remained consistent, only affecting his ability to perform tasks during periods of significant stress.  The Board finds that as the Veteran does not experience other symptoms of the 70 percent rating criteria such as obsessive rituals, illogical speech, near continuous panic, or depression affecting his ability to function or difficulty adapting to stressful circumstances,  or other symptoms approximating such level of disability, a 70 percent evaluation is not for application from June 20, 2011.  

Moreover, a 100 percent evaluation is not for application.  At no point was there memory loss for names of relatives or his own name, grossly inappropriate behavior, or total social impairment, as he maintained relationship with his partner for years.  The Veteran also consistently denied hallucinations and delusions.  He was also noted to be fully oriented throughout the appeal period.  His symptoms have never approximated total social and occupational impairment.  Accordingly, a 100 percent rating is not warranted.

Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's depression is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the diagnostic criteria direct VA to consider all symptoms that impact occupational and social functioning.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


Service Connection for Erectile Dysfunction

In October 2014, the Veteran submitted a claim for service connection for his erectile dysfunction.  The Veteran asserted that his erectile dysfunction was caused by or related to his service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Secondary service connection is based on evidence that a service-connected disability caused or aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v Brown, 7 Vet. App. 439, 448 (1995).

The existence of a current disability is not at issue in this appeal.  See 38 C.F.R. 
§ 3.303(a); Holton, 557 F.3d at 1366.  The Veteran was diagnosed with erectile dysfunction as early as 1997 upon his treatment for his heart conditions.  See December 1997 Marion VAMC Treatment Record noting impotency.  Furthermore, the VA Male Reproductive System Conditions examination from VA Medical Center Marion in November 2013 noted that the Veteran had erectile dysfunction.  See November 2013 VA Reproductive System Conditions examination.  

The Board notes that the Veteran's service treatment records (STRs) are absent complaints of, or treatment for, erectile dysfunction or symptoms of such.  The induction examination in December 1962 did not make note of any erectile disorders.  The STRs were silent for any erectile problems and the service discharge examination in October 1964 did not make note of any erectile or other genital problems.  Furthermore, the Veteran noted in his report of medical history that he was in good health at the time of discharge.  

In November 2013, the Veteran was afforded a VA examination for his erectile dysfunction.  At that examination, the Veteran reported that he experienced erectile dysfunction secondary to his depression medication and that he had experienced such since 1997.  See November 2013 VA Examination Report.  The Veteran did not report being on any continuous medication for the condition at the time, and he further did not report any voiding dysfunction due to the disorder.  In his opinion the examiner found that the Veteran's erectile dysfunction was most likely related to his use of beta blockers, diabetes medication and his smoking history.  The examiner provided the rationale that the Veteran began treatment with these medications at approximately the same time as he began experiencing erectile dysfunction, in 1997.  See November 2013 VA Examination Report.  

The Board finds that direct service connection is not warranted as the evidence of record demonstrates that an erectile dysfunction disorder is not related to the Veteran's service.  First, the Board accords the 2013 medical opinion significant value because it was based on a thorough review of the record, an examination of the Veteran, and a thoughtful analysis of the Veteran's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinion is consistent with the Veteran's medical history and treatment with beta blockers and diabetes medication.  

Regarding whether the Veteran's erectile dysfunction was caused by his service-connected depression, the Board finds that the Veteran is service connected for depression.  Additionally, as noted above, erectile dysfunction has been diagnosed.  The issue, therefore, is whether the Veteran's erectile dysfunction was caused or aggravated by his depression; specifically his medical treatment for such.  

At his November 2013 examination the examiner opined that it was less likely as not that the Veteran's erectile dysfunction was caused by his service-connected depression.  In so finding, the examiner indicated that it was more likely that the Veteran's erectile dysfunction was caused by his beta blocker medication in addition to his diabetes medication, which he began taking at approximately the same time as his erectile dysfunction began.  The examiner did note during the examination that the exact etiology of the Veteran's erectile dysfunction was unknown, but emphasized in the opinion that the disorder began even before the Veteran was taking medication for his depression.

The Board finds that the most probative evidence of record demonstrates that the Veteran's erectile dysfunction is not caused or aggravated by his service connected depression, to include the medications taken for such disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiner provided supporting explanation for his opinion.  The Board thus affords significant probative value to such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

The Board further notes that the Veteran himself has asserted that his erectile dysfunction is due to his service-connected depression.  However, to the extent that the Veteran believes that his service-connected depression has caused or aggravated his erectile dysfunction in some way, he is not competent to provide such an etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  This is because the determining the etiology, including causation and aggravation, of an internal medical condition such as erectile dysfunction, is a complex medical determination for which the Veteran is not qualified.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, any assertions in this regard is outweighed by the specific findings of the VA examiner. 

As such, the criteria for secondary service connection have not been met and the Veteran's claim is denied.


ORDER

Initial ratings in excess of 10 percent prior to June 20, 2011, and in excess of 50 percent from June 20, 2011, for depression are denied.

Service connection for erectile dysfunction is denied.


REMAND

The Board finds that regarding the Veteran's claims for entitlement to SMC, entitlement to service connection for a right eye disability, entitlement to an increased evaluation for headaches and entitlement to TDIU, further development is necessary.  

At the outset, the Board finds that as it is remanding the Veteran's claim for an increased evaluation for headaches and for TDIU, the claim of entitlement to SMC is inextricably intertwined with such.  

Regarding the Veteran's claim for service connection for a right eye disability to include as secondary to a left eye disability, the Board finds that an examination is necessary to determine whether the Veteran has a current diagnosis of the right eye disorder and, further, to determine whether such could have been caused or aggravated by his service or his service-connected left eye disability.  At the Veteran's June 2009 VA examination, the examiner opined that the Veteran experienced mild retinal pigment changes in the maculae of both eyes.  However, the examiner failed to make clear whether such was a current diagnosis of the right eye and whether it could have been caused by service or aggravated by his service-connected left eye disability.  Where VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, medical opinions should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310.  Therefore, an examination with opinion must be obtained so it can be determined whether the Veteran's right eye disability was caused or aggravated by service or caused or aggravated by his service-connected left eye disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Regarding the Veteran's claim for an increased evaluation for service-connected headaches, remand is required to provide current examination.  The Veteran underwent a VA examination for his headaches in December 2009.  Since such examination, the Veteran asserted in lay statements that his headaches have worsened and as to the symptoms they cause him.  See July 2011 Veteran Lay Statement.  Thus, a current examination is warranted to determine the current severity of his headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).
Regarding the Veteran's claim for TDIU, where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016).

It is the established policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. 
§§ 3.341(a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board notes that in November 2009 the Veteran filed his claim for entitlement to TDIU.  The Board notes that for the period prior to June 20, 2011, the Veteran does not meet the schedular requirements for consideration of a total rating based on individual unemployability as he was service connected for depression at 10 percent, residuals of a left eye injury at 30 percent and headaches at 30 percent.  38 C.F.R. § 4.16(a).  Thus, his combined rating was 60 percent.  He has, however, submitted evidence establishing that his service-connected disabilities prevented him from maintaining substantially gainful employment prior to that date.  Such evidence includes his reports at VA examinations stating that he stopped working around approximately the year 2003 due to his service-connected disabilities.  See April 2015 Psychiatric VA examination.  Thus, consideration of his claim for a total rating based on individual unemployability prior to June 20, 2011, under 38 C.F.R. § 4.16(b) is warranted.

In light of the evidence discussed above regarding the effect of the Veteran's service-connected disabilities on his ability to maintain employment prior to June 20, 2011, the Board finds that a remand is necessary so that the issue of entitlement to a total rating based on individual unemployability for the period prior to June 20, 2011, on an extraschedular basis under 38 C.F.R. § 4.16(b), may be referred to the Director of Compensation Service for adjudication.

The Board finds that from June 20, 2011, the Veteran was service connected for depression at 50 percent, residual of a left eye injury at 30 percent and headaches at 30 percent.  The combined rating is 80 percent.  As one of his disabilities is also rated at 40 percent or more, the Veteran thus meets the schedular requirements of 38 C.F.R. § 4.16(a) from June 20, 2011.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment during this period.  To determine such, the Veteran should be provided an appropriate examination in order to obtain information useful in such a determination.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of non-VA treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an appropriate examination to determine the nature and etiology of any right eye disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any current right eye disorder is of service onset or otherwise related thereto  

The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that any right eye disorder was 1) caused by his service-connected residuals of left eye injury; or 2) aggravated by the service-connected left eye disability.

4. After all additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected headaches.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected headaches under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire (DBQ).

5. After all the above development has been completed, provide the Veteran an appropriate examination to obtain information and comment on functional impairment caused solely by the service-connected disabilities relative to the veteran's claim for TDIU.  The examiner must review the claims file.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to his service-connected disabilities.  The examiner should not consider or comment on the Veteran's age and any nonservice-connected disorders.  The examiner must provide a complete explanation for any opinions expressed.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Refer the Veteran's claim for the grant of entitlement to a TDIU prior to June 20, 2011 to the Director of Compensation Service for consideration of the assignment of an extra-schedular rating.

8. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


